SCHEDULEDEF 14C INFORMATION Information Statement Pursuant to Section 14(c) of the Securities Exchange Act of 1934 Check the appropriate box: x Preliminary Information Statement o Confidential, for Use of the Commission Only (as permitted by Rule14c-5(d)(2)) o Definitive Information Statement TRIANGLE ALTERNATIVE NETWORK, INC. [Missing Graphic Reference] (Name of Registrant As Specified In Its Charter) Payment of Filing Fee (Check the appropriate box): x No fee required o Fee computed on table below per Exchange Act Rules 14c-5(g) and 0-11 Title of each class of securities to which transaction applies: Aggregate number of securities to which transaction applies: Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): Proposed maximum aggregate value of transaction: Total fee paid: o Fee paid previously with preliminary materials. o Check box if any part of the fee is offset as provided by Exchange Act Rule0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. Amount Previously Paid: Form, Schedule or Registration Statement No.: Filing Party: Triangle Alternative Network, Inc. 230 N. Park Blvd, Suite 104 Grapevine, TX 76051 (817) 416-2533 _ INFORMATION STATEMENT PURSUANT TO RULE 14C-2 OF THE SECURITIES EXCHANGE ACT OF 1934 - GENERAL We are providing this Information Statement to inform you regarding the following proposals that our stockholders will vote on at our Annual Meeting to be held at our headquarters at 230 N. Park Boulevard, Suite 104, Grapevine, TX 76051 at10:00 amon January 10, 2011 1. The election of Lyle J. Mortensen, Gerry Shirren and Tiffany Kalahiki as directors; and 2.
